Case 9:13-cv-80971-KAM Document 174 Entered on FLSD Docket 09/14/2020 Page 1 of 5


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:13-cv-80971-Marra/Matthewman

  Addison Construction Corp.,
  Addison Development Corp.,
  and Daniel E. Swanson,                                                 KJZ
                Plaintiffs,
  v.                                                               Sep 14, 2020
  Nationwide Mutual Fire Ins. Co.
  and Nationwide Mutual Ins. Co.,                                          West Palm Beach


              Defendants.
  ____________________________________________/

  Nationwide Mutual Fire Ins. Co.
  and Nationwide Mutual Ins. Co.,

                Counter-Plaintiffs/Third-Party Plaintiffs,

  v.

  Addison Construction Corp.,
  Addison Development Corp.,
  and Daniel E. Swanson,

                Counter-Defendants,

  Dean DeSantis and Laura DeSantis,

              Third-Party Defendants.
  ____________________________________________/

  Dean DeSantis and Laura DeSantis,

                Intervenor Plaintiffs,

  v.

  Nationwide Mutual Fire Ins. Co.,

              Defendant-in-Intervention.
  ____________________________________________/
Case 9:13-cv-80971-KAM Document 174 Entered on FLSD Docket 09/14/2020 Page 2 of 5


                   ORDER DENYING THE DESANTIS’ MOTION TO COMPEL
                         PRODUCTION OF DOCUMENTS [DE 140]

          THIS CAUSE is before the Court on the Plaintiffs in Intervention/Third-Party Defendants,

  DeSantis’ Motion to Compel Production of Documents [DE 140]. Nationwide filed a Response in

  Opposition [DE 142] and the DeSantises filed a Reply [DE 143]. Pursuant to Court Order, the

  parties filed a Joint Notice on September 11, 2020 [DE 172]. This matter was referred to the

  undersigned by United States District Judge Kenneth A. Marra. See DE 25. The Court held a

  hearing via Zoom video teleconference on the Motions on September 14, 2020. At the conclusion

  of the September 14, 2020 hearing, the Court orally denied the DeSantis’ Motion. This written

  Order follows.

                                                  DISCUSSION

          The parties represented in their Joint Notice [DE 172] that all discovery disputes raised in

  the DeSantis’ Motion [DE 140] have been resolved except for five nearly identical Requests for

  Production numbered 28 through 32. In those five requests for production, the DeSantises seek “the

  complete underwriting file” for each relevant policy year (2004-2009).

          Nationwide objects to producing the underwriting files, 1 arguing that this is only a coverage

  action regarding the scope of its indemnity obligation for judgments entered in the underlying state

  court construction defect lawsuit filed by the Vecellios against Addison Construction, Mr.

  Swanson, and the DeSantises. Nationwide correctly asserts that no bad faith claim has been filed

  against it in this action. Nationwide cites Diamond State Ins. Co. v. His House, Inc., 2011 WL

  146837 (S.D. Fla. Jan. 18, 2011), for the proposition that an insured is generally not entitled to

  evidence regarding its insurance company’s underwriting of the policy, and State Farm Mut. Auto.

  Ins. Co. v. O'Hearn, 975 So. 2d 633 (Fla. 2d DCA 2008), for the proposition that an underwriting



  1
   The Desantis’ five RFP’s numbered 28 through 32 and Nationwide’s identical objection to each are filed on the
  docket at DE 140-2, pp. 11-12.



                                                          2
Case 9:13-cv-80971-KAM Document 174 Entered on FLSD Docket 09/14/2020 Page 3 of 5


  file is not subject to discovery prior to a finding that the insurer has an obligation to provide

  coverage.

          In their argument regarding a previous discovery dispute, which resulted in the entry of this

  Court’s Order Denying Nationwide’s Motion for a Protective Order [DE 128], the DeSantises

  represented that they were not seeking any discovery into Nationwide’s claim handling or claim

  file documents. [DE 128, p.5]. Further, in that Order, the Court narrowly held that the DeSantises

  could inquire, at a deposition of Nationwide’s 30(b)(6) witness, into the terms and conditions that

  Nationwide is relying upon to disclaim coverage, or reserve its rights to disclaim coverage, and the

  facts supporting same; the facts supporting each and every of Nationwide’s affirmative defense;

  the facts supporting the allegations in its various claims against Addison and the DeSantises; and,

  the internal policies and procedures as they relate to Nationwide’s claims.[DE 128, p. 5].

          The DeSantises now seek the “complete underwriting file” from Nationwide for each of the

  five policy years. But, as Nationwide correctly points out, this is not a bad faith action; rather, it is

  a coverage action regarding the scope of Nationwide’s indemnity obligations.

          At the September 14, 2020 hearing, the DeSantises argued that they were entitled to the

  underwriting files, or at least some portion of them, because of the issue of whether or not the

  DeSantises are “additional insureds” under the policies. They argue that this case is distinguishable

  from most cases dealing with this issue, because here, Nationwide is suing their insureds for

  millions of dollars. Regarding proportionality, the DeSantises argued that these documents are

  concise and are all held by Nationwide in one place.

          After carefully considering the parties’ positions, and the applicable rules and law, the Court

  finds that Nationwide’s underwriting files for each policy year sought by the DeSantises are not

  relevant and proportional to the pending claims and defenses, pursuant to Federal Rule of Civil

  Procedure 26(b)(1). See Ranger Constr. Indus., Inc. v. Allied World Nat'l Assurance Co., No. 17-




                                                     3
Case 9:13-cv-80971-KAM Document 174 Entered on FLSD Docket 09/14/2020 Page 4 of 5


  81226-CIV, 2018 WL 2999691, at *1 (S.D. Fla. June 15, 2018) (denying a motion to compel

  production of an insurer’s underwriting file because it “appear[s] to be solely relevant to Plaintiff’s

  bad faith claim, which has been abated.”); see also 902 Evergreen, LLC v. Scottsdale Ins. Co., No.

  9:18-CV-81153, 2019 WL 7905061, at *1 (S.D. Fla. Feb. 4, 2019) (rejecting “Plaintiff’s demand

  for the entire underwriting file in this breach of contract case” as frivolous, and finding that “the

  entire underwriting file is neither relevant nor proportional”); see generally Diamond State Ins. Co.

  v. His House, Inc., 2011 WL 146837 (S.D. Fla. Jan. 18, 2011).

         In the present case, the DeSantis’ overbroad requests for production 28 through 32 would

  only uncover documents that would be relevant to a bad faith claim—but no bad faith claim has

  been asserted in this case. Such requests do not seek relevant and proportional discovery in this

  case. The DeSantises’ Motion [DE 140] cites absolutely no case law to support their argument that

  the complete underwriting file (or any portion thereof) for each policy year is relevant and

  proportional to the pending claims and defenses in this case. Further, even though Nationwide’s

  Response specifically argues that the complete underwriting files are not subject to production

  pursuant to Diamond State, supra, and O’Hearn, supra [DE 142, pp. 4-5, para. 1], the DeSantises’

  Reply does not even address that issue or submit any case law whatsoever.

         Moreover, the Court’s Order setting the hearing for Sept 14, 2020, also ordered the filing

  of a Joint Notice in which the parties were to provide a brief recitation of the position of each party

  as to any pending discovery dispute. But here, the Joint Notice filed by the parties merely stated

  that RFP’s 28-32 remain at issue and did not provide a brief recitation of the parties’ positions. And

  again, the DeSantises provided no case law support for its position in the Joint Notice.

         Finally, the DeSantises submitted no case law at the September 14, 2020 hearing, whereas

  Nationwide relied upon its previously submitted authorities and also submitted Bodo v. GeoVera

  Specialty Ins. Comany (sic), No. 8:18-CV-678-T-30AAS, 2018 WL 6019200, at *2 (M.D. Fla. Nov.




                                                    4
Case 9:13-cv-80971-KAM Document 174 Entered on FLSD Docket 09/14/2020 Page 5 of 5


  16, 2018) for the proposition that a party requesting an insurer’s underwriting file in a breach of

  contract case must establish how the file is relevant to showing that the contract terms are

  ambiguous. The DeSantises have not established how the underwriting files, or any portion thereof,

  are relevant to show that the contract terms are ambiguous, or for any other purpose in this lawsuit.

  The Court finds that Nationwide has properly supported its objections to requests for production

  28 through 32, and those objections are due to be sustained.

         Based on the foregoing, the DeSantis’ Motion to Compel Production of Documents [DE

  140] as to the complete underwriting files for each of the five policy years is DENIED as such

  discovery is irrelevant and disproportionate under Rule 26(b)(1). Further, the balance of the

  DeSantis’ Motion [DE 140] is DENIED as MOOT based on the parties’ resolution of those

  discovery disputes prior to the hearing per their Joint Notice [DE 172].

         DONE and ORDERED in chambers at West Palm Beach, Palm Beach County,

  Florida, this 14th day of September, 2020.

                                                       ________________________________
                                                       WILLIAM MATTHEWMAN
                                                       United States Magistrate Judge




                                                   5
